Citation Nr: 1625384	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  12-25 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to recognition of the appellant as the Veteran's surviving spouse for purposes of VA benefits.

2.  Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for metastatic lung cancer as a result of claimed lung puncture, for accrued benefit purposes. 

3.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1151.

4. Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for gout and the loss of a limb, to include on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Claims Agent


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to November 1981; he died in November 2010.  The appellant contends that she was in a common law marriage with the Veteran at the time of his death.

This case originally comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota which in part, denied entitlement to DIC based on the 38 U.S.C.A. § 1151 claim.  During the pendency of the appeal the other issues were also denied.  

The case was previously before the Board in January 2015, when it was remanded for adjudication of the issue of entitlement to recognition of the appellant as the Veteran's surviving spouse for purposes of VA benefits, because this was a threshold issue never properly adjudicated at the RO level.  The requested action has been completed.  




FINDINGS OF FACT

1.  The Veteran and the appellant were never legally married.

2.  The requirements for a common law marriage in Costa Rico or the state of Utah are not met, as the evidence does not show that they petitioned the court for recognition of their relationship as a marriage; common law marriage does not exist in the state of Georgia as a matter of law.  

3.  The appellant is not recognized as the surviving spouse of the Veteran for VA benefits purposes.  

CONCLUSIONS OF LAW

1.  The criteria for recognizing the appellant as the surviving spouse of the Veteran for VA purposes are not met.  38 U.S.C.A. §§ 101(3), 103, 1102, 1310, 1541 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.54, 3.205 (2015).  

2.  The criteria for entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for metastatic lung cancer as a result of claimed lung puncture, for accrued benefit purposes, have not been met.  38 U.S.C.A. §§ 101(3), 5121, 1151 (West 2014); 38 C.F.R. §§ 3.50, 3.1000 (2015).

3.  The criteria for entitlement to DIC under 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 101(3), 107, 1101, 1110, 1112, 1151 (West 2014); 38 C.F.R. §§ 3.5, 3.40, 3.50, (2015).

4. The criteria for entitlement to disability compensation pursuant to 38 U.S.C.A. §1151 for gout and the loss of a limb, to include on the basis of clear and unmistakable error (CUE) have not been met.  38 U.S.C.A. §§ 101(3), 5121, 1151 (West 2014); 38 C.F.R. §§, 3.50, 3.1000 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Recognition as Surviving Spouse

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Appellant claims entitlement to a variety of VA benefits including DIC and accrued benefits as the surviving spouse of the Veteran, who died in November 2010.  

VA death benefits may be paid to a surviving spouse who was married to the veteran: (1) one year or more prior to the veteran's death, or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. § 1102 (West 2014); 38 C.F.R. § 3.54 (2015).

The term "surviving spouse" means a person (1) whose marriage to the veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a veteran at the time of the veteran's death; (3) who lived with the veteran continuously from the date of marriage to the date of the veteran's death (continuous cohabitation); and (4) who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the veteran (and after September 19, 1962) lived with another person and held him or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

The Veteran died in November 2010.  The multiple copies of the death certificate are of record.  This document indicates that the Veteran died at home.  It also indicates that the Veteran was divorced and no surviving spouse was indicated.  Block 16 of the death certificate is used to indicate the name, relationship and address of the "informant," the person informing the department of health about the death.  The appellant's name was indicated and the relationship indicated was "friend."  The address indicated was identical to the address indicated for the decedent Veteran.  

In December 2010 the appellant submitted a VA Form 21-601, application for accrued benefits.  On this form she indicated that she had been in a common law marriage with the Veteran since the year 2000 and that she lived with and supported the Veteran.  

A VA Form 21-4171, Supporting Statement Regarding Marriage, dated October 2011 was submitted.  This form indicates that the appellant and the Veteran lived together:  in the state of Georgia from June 2000 to May 2006, in Costa Rica from May 2006 to April 2009, and in the state of Utah from April 2009 until the death of the Veteran in November 2010.  This form was witnessed by a "friend" who seems to attest to the living conditions indicated therein.  

The appellant asserts that she and the Veteran entered into a common law marriage beginning in 2000.  The Board recognizes that a common law marriage will be considered a valid marriage for purposes of death benefits if it is recognized under the law of the state where the parties resided at the time of marriage or the laws of the place where the parties resided when the right to benefits accrued.  See 38 C.F.R. §§ 3.1(j); 3.50; 3.205(a)(6).  

In cases involving alleged common law marriages, there must be proof of a common law marriage for the purpose of receiving VA benefits. Supporting evidence of common law marriage should include affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship. This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife, and whether they were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205(a) (2015).

The record shows that from June 2000 to May 2006 that the Veteran and appellant were residing in Georgia.  The law is quite clear that in Georgia, no "common-law marriage shall be entered in this state on or after January 1, 1997."  Ga. Code Ann. §  19-3.1.1.  Accordingly, a common law marriage cannot have been established during their residency in Georgia.  

The appellant reports that she and the Veteran resided in Costa Rico from May 2006 to April 2009.  An implied marriage, also known as a common law marriage, is possible in Costa Rico provided that there has been cohabitation which is public, notorious, unique and stable for a period of more than 3 years between a man and women that have the legal capacity to marry.  However, a declaration of such an implied marriage must be obtained by the parties filing suit in Family Court to request such status.  Costa Rican Family Code (Codigo de Familia), Art. 242.  Based on the dates provided, the appellant and the Veteran did not reside in Costa Rico for the 3 years required under the law of the jurisdiction.  Moreover, there is no evidence that the appellant and Veteran petitioned the Family Court for recognition of an implied (common law) marriage during their residency in Costa Rico.  

The state of Utah recognizes common law marriages as valid in very specific circumstances.  Specifically, in Utah, a common law marriage is recognized "if a court or administrative order establishes that it arises out of a contract between a man and a woman who: (a) are of legal age and capable of giving consent; (b) are legally capable of entering a solemnized marriage under the provisions of this chapter; (c) have cohabitated; (d) mutually assume the marital rights, duties, and obligations; and (e) who hold themselves out as and have acquired a uniform and general reputation as husband and wife."  The determination or establishment of a marriage under this section shall occur during the relationship or within one year following the termination of that relationship.  Utah Code Ann. § 30-1-4.5 (West 2014)(emphasis added).  Utah law specifically requires a petition to a court for an order to establish the recognition of the relationship as a marriage under common law.  While the appellant asserts that she lived together with the Veteran in a common law marriage in Utah from April 2009 until his death in November 2010, no court or administrative order was issued to recognize such a relationship.  In fact, the Utah state death certificate indicates that the Veteran was divorced with no surviving spouse and that the appellant was only a "friend."  

While the appellant reports that she and the Veteran cohabitated from 2000 until his death in November 2010, the Board finds that there is no evidence of record to support a finding of a valid common law marriage under the laws of Georgia, Costa Rico, or Utah, the locations where the couple lived during the period of time in question.  Common law marriage simply does not exist as a matter of law in Georgia subsequent to 1997.  While common law marriage can be established in both Costa Rico and Utah, such a status specifically requires petitioning the court in each jurisdiction to obtain an order recognizing the marriage.  In the present case there is no evidence of any court order from either jurisdiction.  Accordingly, the appellant is not the Veteran's surviving spouse for purposes of entitlement to VA death benefits.

The Board sympathizes with the appellant and expresses its sincere regret with respect to her loss of the Veteran.  The Board does not wish to minimize the importance of their relationship or the bond they shared during his lifetime.  While sympathetic to such circumstances, the Board is bound by the statutes and regulations governing entitlement to VA benefits.  38 U.S.C.A. § 7104(c) (West 2014).  

The Board finds that no marriage, including a common law marriage, existed between the appellant and Veteran prior to his death.  As such, she was not the spouse of the Veteran at the time of his death, and is not entitled to recognition as a surviving spouse under 38 C.F.R. § 3.50(b).   

II.  Other Claims

The appellant has claims for:  entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for metastatic lung cancer as a result of claimed lung puncture, for accrued benefit purposes; entitlement to DIC under 38 U.S.C.A. § 1151; and, entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for gout and the loss of a limb, to include on the basis of CUE.  As noted in section I above, the appellant is not recognized as the surviving spouse of the Veteran for purposes of eligibility for VA benefits.  Accordingly, no valid claim exists as the appellant is not a recognized claimant.  Since the appellant's claim fails because of absence of legal merit or lack of entitlement under the law, they must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).











ORDER

The appellant is not entitled to recognition as the Veteran's surviving spouse for the purposes of receiving VA death benefits.

Entitlement to disability compensation pursuant to 38 U.S.C.A. §1151 for metastatic lung cancer as a result of claimed lung puncture, for accrued benefit purposes is denied. 

Entitlement to DIC under 38 U.S.C.A. §1151 is denied .

Entitlement to disability compensation pursuant to 38 U.S.C.A. §1151 for gout and the loss of a limb, to include on the basis of CUE is denied.  



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


